                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DARIUS SWAIN,                                        Case No. 19-cv-03882-EMC
                                   8                     Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9              v.
                                                                                              Docket No. 10-1
                                  10     DIRECTOR OF CORRECTIONS,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                        I.         INTRODUCTION
                                  14           Darius Swain, an inmate at the California State Prison in Lancaster, commenced this pro se
                                  15   prisoner’s civil action by filing a “writ of replevin complaint.” Docket No. 1. The Court
                                  16   dismissed the complaint with leave to amend because the complaint (a) failed to allege facts
                                  17   establishing jurisdiction (e.g., diversity jurisdiction or federal question jurisdiction); (b) had too
                                  18   many conclusory allegations and failed to allege a short and plain statement of the claim showing
                                  19   that Mr. Swain was entitled to relief; (c) failed to link defendants to the claims; and (d) could not
                                  20   assert claims that would call into question his conviction or sentence.
                                  21           Mr. Swain then filed an “writ of replevin first amended complaint.” Docket No. 10-1.
                                  22   That first amended complaint is now before the Court for review under 28 U.S.C. § 1915A.
                                  23                                             II.    DISCUSSION
                                  24           A federal court must engage in a preliminary screening of any case in which a prisoner
                                  25   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28
                                  26   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any
                                  27   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or
                                  28   seek monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b).
                                   1   Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d

                                   2   696, 699 (9th Cir. 1990).

                                   3          Like the original complaint, the first amended complaint borrows concepts from the

                                   4   Uniform Commercial Code (U.C.C.) in an attempt to secure Mr. Swain’s release from prison. The

                                   5   first amended complaint makes little sense, but alleges the following: Mr. Swain is the secured

                                   6   party creditor, the authorized representative of the debtor, and the debt itself, as he holds a secured

                                   7   interest in himself in the amount of $100,000. Docket No. 10-1 at 3. He incurred a “debt to the

                                   8   State of California” (apparently referring to his conviction and prison sentence) that he “did not

                                   9   have the opportunity to accept the charges and return them for full value.” Id. As a result, “an

                                  10   unlawful lien” (apparently, his prison sentence) was placed against his “property” (i.e., Mr. Swain)

                                  11   that is now in the possession of the California Department of Corrections. Id. His first amended

                                  12   complaint is “presentment acceptance for value” which, in turn, should secure the lien on his
Northern District of California
 United States District Court




                                  13   “property” (i.e., himself) and result in “closure of case number H26381 and release of lien [on his]

                                  14   personal property” (i.e., himself) from state prison. Id. at 5-6. He alleges that the failure to grant

                                  15   him relief on his “presentment acceptance for value” violates due process. Id. at 5. Among the

                                  16   exhibits attach to the first amended complaint are a U.C.C. Financing Statement1 signed by Mr.

                                  17   Swain that purports to cover, among other things, his birth certificate and variations on his name,

                                  18   id. at 8; a “non-negotiable bill of exchange” regarding a “‘chargeback’ of personal U.C.C. contract

                                  19   trust account” signed by Mr. Swain, id. at 11; and a “conditional acceptance – request for proof of

                                  20   claim as to the status of monetary conditions within the state of California to pay debts at law”

                                  21   signed by Mr. Swain, id. at 14-19.

                                  22          The allegation of a due process violation gives the Court jurisdiction over the action, as it

                                  23   raises a federal question under 42 U.S.C. § 1983. However, Mr. Swain’s due process claim, like

                                  24   the rest of his first amended complaint, is legally meritless.

                                  25          There appear to be several sorts of abuses of the U.C.C. favored by prisoners, who try to

                                  26
                                  27   1
                                        A U.C.C.-1 Financing Statement “is a standardized legal form filed by a creditor giving notice of
                                  28   an interest in the personal property of a debtor.” United States v. Neal, 776 F.3d 645, 649 n.1 (9th
                                       Cir. 20015).
                                                                                          2
                                   1   take advantage of the fact that the U.C.C. “grants little authority to filing offices to refuse to accept

                                   2   fraudulent or invalid filings.” United States v. Neal, 776 F.3d 645, 653 (9th Cir. 2015).2 One sort

                                   3   of abuse is the use of liens and encumbrances against the real or personal property of government

                                   4   officials to harass them. Such efforts can lead to criminal convictions. See, e.g., Neal, 776 F.3d at

                                   5   655 (upholding conviction under 18 U.S.C. § 1521, which prohibits the filing, attempt to file, or

                                   6   conspiracy to file a false document of the sort regularly used to create liens or encumbrances

                                   7   against the real or personal property of a federal officer or employee)). Another sort of abuse is

                                   8   the use of U.C.C. documents to pursue the “Redemptionist” theory (or other similar theory) to try

                                   9   to obtain release from custody.

                                  10                  [T]he “Redemptionist” theory . . . propounds that a person has a split
                                                      personality: a real person and a fictional person called the
                                  11                  “strawman.” The “strawman” purportedly came into being when the
                                                      United States went off the gold standard in 1993, and, instead,
                                  12                  pledged the strawman of its citizens as collateral for the country's
Northern District of California
 United States District Court




                                                      national debt. Redemptionists claim that government has power only
                                  13                  over the strawman and not over the live person, who remains free.
                                                      Individuals can free themselves by filing UCC financing statements,
                                  14                  thereby acquiring an interest in their strawman. Thereafter, the real
                                                      person can demand that government officials pay enormous sums of
                                  15                  money to use the strawman's name or, in the case of prisoners, to
                                                      keep him in custody. If government officials refuse, inmates are
                                  16                  encouraged to file liens against correctional officers and other prison
                                                      officials in order to extort their release from prison. Adherents of
                                  17                  this scheme also advocate that inmates copyright their names to
                                                      justify filing liens against officials using their names in public
                                  18                  records such as indictments or court papers.
                                  19   Monroe v. Beard, 536 F.3d 198, 203 n.4 (3d Cir. 2008).

                                  20          Mr. Swain’s first amended complaint and attachments thereto appear to be an effort to

                                  21   pursue the Redemptionist theory to support his release from custody. The theory that he has a

                                  22   right to release as a result of the U.C.C. documents he prepared and filed is legally meritless. Cf.

                                  23

                                  24   2
                                         The seriousness of the problem of prisoners filings illegitimate liens has led to a number of
                                  25   prison systems imposing outright bans on the possession of U.C.C. materials. See, e.g., Torres v.
                                       Florida Dept. of Corr., 742 F. App’x 403, 406-07 (11th Cir. 2018) (rejecting First Amendment
                                  26   challenge to rule permitting confiscation of prisoner’s U.C.C. forms because it was reasonably
                                       related to legitimate penological interest in preventing prisoners from filing fraudulent U.C.C.
                                  27   liens); Edmonds v. Sobina, 296 F. App’x 214 (3d Cir. 2008) (upholding prison’s policy of
                                       restricting inmates possession of U.C.C.-related materials); Monroe v. Beard, 536 F.3d 198 (3rd
                                  28   Cir. 2008) (rejecting First Amendment and Due Process challenges to confiscation of U.C.C.
                                       materials).
                                                                                          3
                                   1   Carter v. Wands, 431 F. App’x 628, 629 (10th Cir. 2011) (the U.C.C. does not “provide a basis to

                                   2   challenge the conditions of [plaintiff’s] imprisonment under 28 U.S.C. § 2241”); United States v.

                                   3   Nero, 2013 WL 12156673, *2 n.1 (D. Ariz. 2013) (defendant’s arguments that his criminal

                                   4   judgment is void due to his U.C.C. filings as a “secured party creditor” are among the “claims in

                                   5   his various filings [that] have no basis in law and are patently frivolous and/or malicious”); id.

                                   6   (collecting cases that have rejected inmate efforts to file unsubstantiated liens and U.C.C.

                                   7   financing statements in connection with their incarceration). The U.C.C. does not apply to the

                                   8   facts alleged in the first amended complaint. Mr. Swain offers no legal authority for his

                                   9   outlandish idea that a prison sentence or a conviction is a secured or unsecured debt under the

                                  10   U.C.C. And he offers no legal authority for his equally absurd proposition that a prisoner or the

                                  11   state gains a secured interest under the U.C.C. in the prisoner by virtue of the prisoner’s conviction

                                  12   or prison sentence. In a nutshell, nothing in the U.C.C. will unlock the prison gate for Mr. Swain.
Northern District of California
 United States District Court




                                  13           Attaching a due process label to the minimal facts alleged in the first amended complaint

                                  14   does not help Mr. Swain because the due process theory, like the underlying U.C.C. theory, is

                                  15   legally meritless. Mr. Swain had no due process right to release from custody upon his

                                  16   presentation of his “presentment acceptance for value,” Docket No. 10-1 at 5, to this Court or to

                                  17   prison officials.

                                  18           Moreover, as the Court previously explained, a plaintiff cannot bring a civil rights action

                                  19   for damages or equitable relief for a wrongful conviction or imprisonment, or for other harm

                                  20   caused by actions whose unlawfulness would render a conviction or sentence invalid, unless that

                                  21   conviction or sentence already has been determined to be wrongful. Heck v. Humphrey, 512 U.S.

                                  22   477, 486-87 (1994). A conviction or sentence may be determined to be wrongful by, for example,

                                  23   being reversed on appeal or being set aside when a state or federal court issues a writ of habeas

                                  24   corpus. See id. The Heck rule also prevents a person from bringing an action that -- even if it

                                  25   does not directly challenge the conviction or sentence -- would imply that the conviction or

                                  26   sentence was invalid. The practical importance of this rule is that a plaintiff cannot attack his

                                  27   conviction or sentence in a civil rights action for damages or declaratory relief; the conviction or

                                  28   sentence must have been successfully attacked before the civil rights action for damages is filed.
                                                                                         4
                                   1   If Mr. Swain wants to challenge the lawfulness of his current custody, the exclusive method by

                                   2   which he may do so in federal court is by filing a petition for writ of habeas corpus. See Preiser v.

                                   3   Rodriguez, 411 U.S. 475, 500 (1973).

                                   4           The first amended complaint fails to state a claim upon which relief may be granted.

                                   5   Further leave to amend will not be granted because it would be futile. The Court already

                                   6   explained in the order of dismissal with leave to amend what Mr. Swain needed to do to state a

                                   7   claim for relief, but he was unwilling or unable to do so in his first amended complaint.

                                   8                                       III.     CONCLUSION

                                   9           This action is dismissed for failure to state a claim upon which relief may be granted. The

                                  10   Clerk shall close the file.

                                  11

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: December 20, 2019

                                  15

                                  16                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
